 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDOtis Elevator CompanyandLocal 989, United Automobile, Air-craft and Agricultural Implement Workersof America, UAW,AFL-CIO,Petitioner.Case No. 2-RC-8060. Judy 23, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milton Pravitz, hearing of-ficer.The hearing officer's rulingsmade at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Employer has itsmain officeat 260 Eleventh Avenue, New YorkCity, which is solely involved herein.This office has 6 divisions, 1 ofwhich is the engineering division.The Petitioner now represents whatis primarily and essentially a unit of about 200 technical employees,in the engineering division.'The Petitioner seeks to add about 24officeclerical employees in this division 2 to the existing technical unit,or inthe alternative seeks a separate unit of the office clericalemployees.With respect to the Petitioner's primary unit contention, the recordshows that : (1) The office clerical employees are the only unrepresentedemployees in the engineering division, except for supervisors and con-fidentialsecretaries; 3 (2) they have the same overall supervision, thesame working conditions, and the same physical location as the em-ployees in the established bargaining unit; (3) their duties pertainsolely to engineering division functions; (4) although there are somepermanent transfers of office clerical employees between the engineer-ing and other divisions, there are no temporary assignments or trans-fers; and (5) although there is "pretty much company seniority"among all office clericals at Eleventh Avenue, familiarity with the workin the engineering division is an important consideration in promotionsof office clericals in that division.Thus, thereare somefactors whichlend support to the Petitioner's primary unit contention.However,'Although defined in the collective-bargaining agreement as "technicians," there area few classifications in this unit which might be described as highly skilled manualpositions of a quasi-technical rather than technical nature.z File clerks,secretary-stenographers,stenographers, typists,and clerks.2There is also one unrepresented laboratory helper whom the Petitioner is willing toinclude.116 NLRB No. 34. PEORIA UNION STOCK YARDS COMPANY263the Board has a well-established policy that where any party, as theEmployer here, objects to the inclusion of office clerical employeeswith technical employees, they will not be grouped together.4Wefind, therefore, that the office clerical employees may not appropriatelybe added to the existing unit of technical employees.We also find no merit in the Petitioner's alternative contention thatthe office clericals in the engineering division constitute a separateappropriate unit.Such a unit would comprise only about 24 officeclericals, and there are about 88 other office clericals in other divisions.These other office clericals perform similar duties, have similar jobclassifications,5 and enjoy similar working conditions.Moreover, asalready pointed out, there are transfers of office clericals between theengineering division and other divisions, and seniority among theoffice clericals is "pretty much company seniority" for purposes ofpromotion.Thus, the office clerical employees sought constitute onlya segment of a broader group of office clericals with similar skills,duties, working conditions, and interests.The Board has found sucha fragmentary unit inappropriate."We find, therefore, that the em-ployees sought do not constitute a separate appropriate unit.As we have found that the employees sought may not appropriatelybe added to the existing unit or constitute a separate appropriate unit,we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.S See E.I.Dupont de Nemours and Company, Inc.,107 NLRB 734 at 743;The Yale andTowne Manufacturing Company,112 NLRB 1268 at 1272.6 Of 8 office clerical job classifications,5 are common to the engineering division andother divisions.6 SeeSperry Gyroscope Company,94NLRB 1724;Boeing Airplane Company,94 NLRB344; American Radiator & Standard Sanitary Corporation,114 NLRB 1151.Peoria Union Stock Yards CompanyandAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIOLocal No. 566, Petitioner.Case No. 13-RC-4941. July 23, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard B. Simon, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Company is a Kentucky corporation engaged in the businessof operating a public stockyard in Peoria, Illinois.During 1955 the116 NLRB No. 30.